In an action commenced in Kings County, inter alia, for an accounting, imposition of constructive trusts, and other relief, the appeal is from an order of the Supreme Court, Orange County (Delaney, J.), entered August 21, 1985, which denied the appellants’ motion to vacate four notices of pendency filed in Orange County.
Ordered that the order is affirmed, with costs.
The plaintiff instituted this action in Kings County alleging the existence of a partnership between him and the defendant Martin S. Grant and that certain real properties in Orange County were to be purchased by the defendant Martin S. Grant in the name of the partnership, but in fact were purchased in the name of the appellants. The plaintiff seeks, among other relief, the imposition of constructive trusts on this realty.
Such an action seeks a judgment affecting title to, or the possession, use or enjoyment of real property within the purview of CPLR 6501, thus permitting the filing of notices of pendency (Roedel v Roedel, 3 AD2d 623, rearg and appeal denied 3 AD2d 690).
The filing of the Kings County complaint with the notices of pendency in Orange County is mandated by CPLR 6511 (a) and does not constitute the initiation of an action in Orange County. Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.